DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9744450, claims 1-18 of U.S. Patent No. 9751010, and claims 1-16 of U.S. Patent No. 10478721 in view of Kasten [US20140274390]. Although the claims at issue are not identical, they are not patentably distinct from each other excepted for the newly amended feature “generating, an optimal lineup of players comprising a subset of the plurality of objects, by solving constraints optimization problems for one or more competitions occurring after the first date, such that a first optimal lineup is generated for a first competition occurring at a first time and a second optimal lineup is generated for a second competition occurring at a second time”. Nevertheless, Kasten teaches in a like invention, generating, an optimal lineup of players comprising a subset of the plurality of objects, by solving constraints optimization problems for one or more competitions occurring after the first date, such that a first optimal lineup is generated for a first competition occurring at a first time and a second optimal lineup is generated for a second competition occurring at a second time ([0163], “Additionally or alternatively, the draft module 720 can automatically, or via user input, recalculate the optimized set of players based on the reset list of selectable players. Accordingly, for each selected date, the graphic user interface can be regenerated to present a set of selectable tiles based on the list of available players participating in the sporting events on the given date”). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified claims 1-20 of U.S. Patent No. 9744450, claims 1-18 of U.S. Patent No. 9751010, and claims 1-16 of U.S. Patent No. 10478721, to have the update of the optimal lineup at different times for different competitions, as taught by Kasten, in order to make the optimal lineup adjusted to the changing situation and always help the players to have an optimal lineup to increase the winning probability even with the changing situation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasten [US20140274390], in view of Del Prado [US20070054718].
Regarding claim 1, Kasten discloses a computer-implemented method comprising: 
receiving, from at least one data provider, primary data regarding historical performance of a plurality of players in one or more competitions occurring prior to a first date ([0087], “The historical statistical data 316 and the season information 318 may be gathered from information resources, including libraries or databases”); 
extracting, from the received primary data, one or more statlines of one or more of the plurality of players based on the historical performance of the one or more of the plurality of players ([0086], “The player valuation module 310 may process historical statistical data 316 on past performances of individuals in the player list 312. For a quarterback in football, for example, the historical statistical data 316 may include anyone or more of the following: quarterback rating, passing yardage, completion rate, yards-per-attempt, interceptions thrown, and touchdowns thrown”);
generating, a plurality of objects based on the one or more statlines ([0161], “the optimized set of players”), at least one of the plurality of objects corresponding to one of the one or more plurality of players, at least one of the plurality of objects associated with a projected value and one or more limiting factors ([0085], “The player valuation module 310 may process different types of data and information, combined with user-input, in order to determine a set of player valuations 322” and Fig. 12); 
generating, an optimal lineup of players comprising a subset of the plurality of objects by solving constraints optimization problems for one or more competitions occurring after the first date ([0161], “Additionally or as an alternative, the optimized set of players may be determined algorithmically (i.e., via an optimization algorithm) according to the optimization factors and/or the set of constraints discussed with respect to FIG. 12” and [0163], “Additionally or alternatively, the draft module 720 can automatically, or via user input, recalculate the optimized set of players based on the reset list of selectable players. Accordingly, for each selected date, the graphic user interface can be regenerated to present a set of selectable tiles based on the list of available players participating in the sporting events on the given date”), such that a first optimal lineup is generated by selecting from a first column-based player list and a second optimal lineup is generated by selecting from a second column-based player list (Fig. 14 and [0162], “Furthermore, the full list of players can be organized into columns according to, for example, the positions of the players. For example, distinct, color-coded columns can represent each position for a respective sport”); and  
transmitting, to a mobile application running on a mobile device, application data comprising a list selected from one of the first optimal lineup or the second optimal lineup, the list representing the optimal lineup of players corresponding to the subset of the plurality of objects resulting in the maximum of the projected values after executing a number of iterations ([0122], “Various network devices may communicate with service 700 over a data network 702. Examples of network devices include desktop computers 732, laptop computers 734, smart phones 736, and wireless devices (such as personal digital assistants) 738”, [0033], “FIG. 15A is an example screenshot of a graphic user interface displaying a list of available players and a suggested lineup based on an optimization algorithm and user configurations” and [0150], “Referring to FIG. 11, an example method of assisting a user-participant includes determining set of players prior to and/or during a fantasy league draft to maximize the total fantasy points based on a set of constraints (1102)… The fantasy draft may be set by rules which implement a series of rounds in which players are selected for each position in a set of player positions. For example, during each round, each user-participant can make a selection of a player from the professional sports league for that user-participant's fantasy league”).
However, Kasten does not explicitly disclose that the column-based player lists are randomized; and randomizing column positions of a column-based list to generate the first randomized column-based list in a first iteration and the second randomized column-based list in a second iteration.
Nevertheless, Del Prado teaches in a like invention, a column-based position list generated from randomized column-based lists (Fig. 4, “Positional data 420” and [0054] “Condition 2.1: There is more than one starting position yet to be filled,” [0055] “Action 1: Randomly select one of these unfilled starting positions”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer-implemented method disclosed by Kasten to have the column-based position list generated from randomized column-based lists, as taught by Del Prado, in order to provide a systematic way to generate the optimal lineup that can satisfy certain constraints yet can also provide different starting position options for the players to choose from thus making it more fun for the players. 
Regarding claim 5, the combination of Kasten and Del Prado discloses the method of claim 1, further comprising: receiving, at the server from the mobile application running on the mobile device, a request for the application data (Kasten, [0122], “Various network devices may communicate with service 700 over a data network 702. Examples of network devices include desktop computers 732, laptop computers 734, smart phones 736, and wireless devices (such as personal digital assistants) 738”, and [0167], “Accordingly, the draft module 720 can receive user selections for presenting player data on each of the selectable tiles (1440)”); and transmitting the application data to the mobile device in response to the request (FIG. 14 and [0169], “Based on the tile settings (i.e., target, avoid, default) and the optimized set of players, the draft module 720 can determine a suggested lineup for the fantasy league draft (1450)”, and [0170], “the draft module 720 can then present the optimized lineup to the user on the graphic user interface (1460)”).
Regarding claim 6, the combination of Kasten and Del Prado discloses the method of claim 1, wherein the projected value is calculated based on weather statistics corresponding to a weather performance of a player under prior weather conditions (Kasten, [0045], “The input may indicate how one or more of the plurality of parameters, including the non-performance-based parameter, are to be valued in relation to one another”, and [0046], “Other examples of non-performance parameters include measurements for weather or environmental impact”).
Regarding claim 7, the combination of Kasten and Del Prado discloses the method of claim 1, further comprising: receiving, from the mobile application, a preference weight representing a desire for a specified player to be represented in the plurality of objects, wherein the generated plurality of objects is further based on the preference weight (Kasten, [0038], “The input may indicate a preference of the user for how one or more of the plurality of parameters are to be valued in relation to one another”).
Regarding claim 8, the combination of Kasten and Del Prado discloses the method of claim 7, wherein: a minimum preference weight precludes the specified player from being represented as part of the optimal lineup of players comprising the subset of the plurality of objects, and a maximum preference weight guarantees the specified player will be represented as part of the optimal lineup of players comprising the subset of the plurality of objects unless the sum of the limiting factors of the subset of the plurality of objects exceeds the maximum factor (Kasten, [0057], “a player may use strategic considerations to assign his own configuration, weighting or valuation of the various parameters that comprise the player valuation”, and [0066], “(iii) formulate the weighting so that it is a bonus or penalty for the player based on the value of the parameter”).
Regarding claim 9, Kasten discloses a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
querying, by a server over a network connection through an application programming interface, at least one data provider for primary data, secondary data, and tertiary data associated with a plurality of individual players;  receiving, by the server over the network from the at least one data provider, the primary data, the secondary data and the tertiary data associated with the plurality of players ([0087], “The historical statistical data 316 and the season information 318 may be gathered from information resources, including libraries or databases”); 
for the plurality of individual players: 
adding an attribute to an object stored in a database operably coupled to the server, the attribute being a base value associated with the individual player, the base value being computed based on at least the primary data ([0086] and FIG. 3, “The player valuation module 310 may process historical statistical data 316 on past performances of individuals in the player list 312”); 
mapping a modifier to the base value, the modifier being computed based on at least a portion of the secondary data and the tertiary data ([0087], “player valuation module 310 also receives future upcoming season information 318 for determining values of forward looking event specific parameters”); 
applying the modifier to the base value according to the mapping ([0064], “upcoming scheduled games of a team in a real-life sports league may be analyzed for attributes or factors that indicate a likelihood that a player's valuation will be more accurately reflected by a consideration of individual games in a player's schedule”); and 
applying a rule to the modified base value to generate a projected value associated with the individual player ([0161], “the optimized set of players may be determined algorithmically (i.e., via an optimization algorithm)”); 
generating, by an automated projection engine being executed by the at least one programmable processor and being operably coupled to the server, a plurality of objects ([0161], “the optimized set of players”), at least one of the plurality of objects corresponding to one of the plurality of individual players and associated with the generated projected value and computed base value of that individual player ([0085], “The player valuation module 310 may process different types of data and information, combined with user-input, in order to determine a set of player valuations 322” and Fig. 12); 
generating an optimal lineup of players comprising a subset of the plurality of objects by solving constraints optimization problems for one or more competitions occurring after the first date, such that a first optimal lineup is generated by selecting from a first column-based player list and a second optimal lineup is generated by selecting from a second column-based player list (Fig. 14 and [0162], “Furthermore, the full list of players can be organized into columns according to, for example, the positions of the players. For example, distinct, color-coded columns can represent each position for a respective sport”); and
transmitting, by the server over the network connection to a mobile application running on a mobile device, application data comprising a list representing the optimal lineup of players corresponding to the subset of the plurality of objects resulting in the maximum of the projected values after executing a number of iterations ([0122], “Various network devices may communicate with service 700 over a data network 702. Examples of network devices include desktop computers 732, laptop computers 734, smart phones 736, and wireless devices (such as personal digital assistants) 738”, [0033], “FIG. 15A is an example screenshot of a graphic user interface displaying a list of available players and a suggested lineup based on an optimization algorithm and user configurations” and [0150], “Referring to FIG. 11, an example method of assisting a user-participant includes determining set of players prior to and/or during a fantasy league draft to maximize the total fantasy points based on a set of constraints (1102)… The fantasy draft may be set by rules which implement a series of rounds in which players are selected for each position in a set of player positions. For example, during each round, each user-participant can make a selection of a player from the professional sports league for that user-participant's fantasy league”).
However, Kasten does not explicitly disclose that the column-based player lists are randomized; and randomizing column positions of a column-based list to generate the first randomized column-based list in a first iteration and the second randomized column-based list in a second iteration.
Nevertheless, Del Prado teaches in a like invention, a column-based position list generated from randomized column-based lists (Fig. 4, “Positional data 420” and [0054] “Condition 2.1: There is more than one starting position yet to be filled,” [0055] “Action 1: Randomly select one of these unfilled starting positions”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transient, machine-readable medium disclosed by Kasten to have the column-based position list generated from randomized column-based lists, as taught by Del Prado, in order to provide a systematic way to generate the optimal lineup that can satisfy certain constraints yet can also provide different starting position options for the players to choose from thus making it more fun for the players.
Regarding claim 12, the combination of Kasten and Del Prado discloses the non-transient, machine-readable medium of claim 9, wherein the primary data, secondary data and tertiary data are accessed through relational database queries from a database server (Kasten, [0121], “The database 705 be populated with data from various data sources 708 that maintain sports league information, including scheduling information, and player performance information”).
Regarding claim 13, the combination of Kasten and Del Prado discloses the non-transient, machine-readable medium of claim 9, the operations further comprising: receiving, at the server from the at least one data provider, an electronic indication that a change has been made to the primary data, the change representative of an instant event that occurred in a game in which at least one of the individual players in the optimal lineup of players is currently participating (Kasten, [0123], “the user may be able to update data (e.g. the latest statistics or formulas)”); applying the rule to include the change in the primary data for calculating a current score for the at least one individual player in the optimal lineup of players ([0085], “The player valuation module 310 may process different types of data and information, combined with user-input, in order to determine a set of player valuations 322”); and transmitting the current score to the mobile application for display at the mobile device ([0138], “An embodiment such as described with FIG. 8B enables a player to have updated information for assisting player selection at each draft pick”).
Regarding claim 14, the combination of Kasten and Del Prado discloses the non-transient, machine-readable medium of claim 9, wherein the secondary data and the tertiary data correspond to an upcoming event that includes at least one of the individual players in the optimal lineup of players (Kasten, [0075], “the dynamic player values may be used to determine a value of a particular player to a fantasy league based on a predictive game-by-game analyses of the upcoming season for that player”).
Regarding claim 15, please refer to the claim rejection of claim 7.
Regarding claim 16, the combination of Kasten and Del Prado discloses the non-transient, machine-readable medium of claim 9, wherein: the primary data comprises at least one of a set of statistics for the plurality of individual players, a limiting factor for at least one of the plurality of individual players, and a location of an upcoming event that includes at least one of the plurality of individual players  (Kasten, [0087], “The historical statistical data 316 and the season information 318 may be gathered from information resources, including libraries or databases”); the secondary data comprises at least one of a prediction and the location ([0047], “a predictive value may be determined for a given player in a sports league”); and the tertiary data comprises a weather condition at the location ([0046], “Other examples of non-performance parameters include measurements for weather or environmental impact”).
Claims 10, 11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kasten, in view of Del Prado, further in view of Jolliffe [US20150065257].
Regarding claim 10, the combination of Kasten and Del Prado discloses the non-transient, machine-readable medium of claim 9. However, the combination of Kasten and Del Prado does not disclose wherein generating the optimal lineup of players further comprises: executing the number of iterations randomizing column positions of a column-based list comprising a number of rows having entries of decreasing projected values of the plurality of objects, wherein at least one column comprises objects representing a player type. 
Nevertheless, Jolliffe teaches in a like invention, executing a number of iterations randomizing column positions of a column-based list comprising a number of rows having entries of decreasing projected values of the plurality of objects, wherein at least one column comprises objects representing a player type ([0043], “In one exemplary embodiment, a tiered list of available players corresponding to a given player squad or playing position, such as quarterbacks, may be provided to a user including a series of players arranged according to their predetermined hierarchical ranking, with a first tier of players provided in descending ranking order, such as players ranked 1.sup.st to 5.sup.th, for example, a second tier of players provided in descending ranking order, such as players ranked 6.sup.th to 16.sup.th, for example, and a third tier of players provided in descending ranking order such as players ranked 17.sup.th to 33.sup.rd, for example” and Fig. 6, [0056], “FIG. 6 illustrates an exemplary tiered draft selection tree 600, showing a plurality of potential selection paths for drafting players in a fantasy sport game according to an embodiment of the invention… In such a manner, the selection paths available to a user for selecting 1.sup.st, 2.sup.nd and 3.sup.rd tier selections of ranked players allows for a desirably fair choice of ranked players for drafting to their fantasy sports player squad for any given user of the exemplary draft selection tree, regardless of how many users may use the tree in a given fantasy sports competition or league, for example”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transient, machine-readable medium disclosed by the combination of Kasten and Del Prado to have the ordered listed of ranked players in descending order for drafting with a number of selection paths available, as taught by Jolliffe, in order to allows the user for a desirably fair choice of ranked players for drafting. 
Regarding claim 11, the combination of Kasten, Del Prado and Jolliffe discloses the non-transient, machine-readable medium of claim 10; wherein generating the optimal lineup of players further comprises sequentially selecting a single object from the randomized column positions to be added to the subset of the plurality of objects corresponding to the plurality of potential lineups of players, subject to the first constraint (Jolliffe, [0056]).
Regarding claim 19, please refer to the claim rejections of claim 1, 9 and 10.
Regarding claim 20, please refer to the claim rejection of claim 11.
Regarding claim 21, the combination of Kasten, Del Prado and Jolliffe discloses system of claim 19, wherein the mobile device comprises a graphical user interface configured to display the data characterizing the optimal lineup of players (Kasten, Figs. 10A and 10B).
Examiner’s Note 
The prior art does not demonstrate the features in claims 2-4, 17, 18 and 22. However, all claims are rejected under double patenting rejection.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 102 and 103 have been considered but are moot in view of new ground of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375. The examiner can normally be reached 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715